Citation Nr: 1227964	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  10-02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran had active service from December 1992 to December 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and depression.  Service treatment records include a September 2003 report of medical history which shows she self-reported having nervous trouble.  She has also submitted private treatment records which show diagnoses of both disabilities and that her PTSD is due to her difficult tour in Kuwait and her fear of incoming and return fire.  Per 38 C.F.R. § 3.304(f)(3):

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, the Veteran has not been afforded a VA examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  Pertinent to this case is whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to this factor, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.

Here the Board finds that the low threshold for requiring a VA examination has been met as the evidence shows diagnosis of PTSD and depression and a possible nexus between the disorders and service.  Further, because the private provider diagnosed PTSD based on her fear of hostile military activity, a VA examination is necessary to confirm whether her claimed combat related stressor is sufficient to support a diagnosis of PTSD.  Therefore, a remand is necessary to allow for the scheduling of a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of her acquired psychiatric disorders, to include PTSD and depression.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record and examining the Veteran, the examiner should identify current psychiatric disorders, if any.  For each disorder, the examiner should opine whether such disorder is at least as likely as not (i.e., probability of at least 50 percent) etiologically related to the Veteran's active military service.

The examiner should address whether the Veteran's tour in Kuwait and claimed stressor (i.e. fear of incoming and outgoing fire) are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed combat related stressors.

The examiner should provide a complete rationale for all opinions expressed, based on clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence, to include consideration of whether the Veteran's deployment to Kuwait and related stressors are sufficient to support her PTSD claim under 38 C.F.R. § 3.304(f)(3).  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


